Exhibit 10.1

WILLIAMS–SONOMA, INC. 2001 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

FOR GRANTS TO NON-EMPLOYEE DIRECTORS (“AGREEMENT”)

 

Name:    Number of RSUs: Grant Date:    Grant Date FMV:

 

1. Award. Williams-Sonoma, Inc. (the “Company”), has awarded you the number of
Restricted Stock Units indicated above (“Award”). Each Restricted Stock Unit
entitles you to receive one share of Common Stock of the Company upon the terms
and subject to the conditions set forth in the Company’s 2001 Long-Term
Incentive Plan (the “Plan”) and this Award. Prior to the distribution of any
shares, this Award represents an unsecured obligation, payable only from the
general assets of the Company.

Except as specified herein, shares of Common Stock will be issued to you or, in
case of your death, your beneficiary designated in accordance with the
procedures specified by the Administrator on or shortly following the vesting
date. If at the time of your death, there is not an effective beneficiary
designation on file or you are not survived by your designated beneficiary, the
shares will be issued to the legal representative of your estate or other
beneficiary as determined under applicable law.

 

2. Vesting. The Restricted Stock Units will vest in full on the earlier of:
(i) the date that is one (1) day prior to the date of the annual meeting of the
Company’s shareholders in the calendar year next following the calendar year of
the Grant Date, or (ii) the one (1) year anniversary of the Grant Date (“Vesting
Date”) and shall be settled no later than forty-five days after the Vesting
Date.

 

3. Termination.

 

  (a) General Rule. If you cease to provide service as a Non-employee Director
or employee of the Company or a Subsidiary prior to the Vesting Date other than
due to a termination described in 3(b) below, all then unvested Restricted Stock
Units (including dividend equivalents thereon) awarded hereby shall immediately
terminate without notice to you and shall be forfeited.

 

  (b) Death or Disability. If you cease to provide service as a Non-employee
Director or employee of the Company or a Subsidiary due to your death or
Disability, then 100% of the then unvested Restricted Stock Units awarded hereby
will vest and shares of Common Stock will be delivered to you, your estate, or
your personal representative (as appropriate) on the first business day of the
month following the date upon which your service terminates. “Disability” is
defined as any one or more of the following: (i) your being unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to last for a continuous
period of not less than twelve (12) months; (ii) you are, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, receiving income replacement benefits for a period of
not less than three (3) months under the Company’s accident and health plan
covering the Company’s employees; or (iii) if you are a U.S. employee, you have
been determined to be totally disabled by the Social Security Administration.

 

  (c)

Death and Disability following Share Deferral. If (i) you have elected to defer
receipt of your shares such that this Award is subject to Code Section 409A, and
(ii) you cease to provide service as a Non-employee Director or employee of the
Company or a Subsidiary due to your death or Disability, then 100% of the then
unvested Restricted Stock Units awarded hereby will vest and be settled as of
the first business day of the month following the date upon which you incur a
separation from service; provided however in the unlikely event that you are a
“specified employee” within the meaning of



--------------------------------------------------------------------------------

  Code Section 409A at the time of your termination of service due to your
permanent disability, delivery of the related shares of Common Stock shall be
delayed to the date that is six (6) months and one (1) day following such
separation. Please note this proviso is applicable only to U.S. taxpayers.

 

4. Certain Corporate Events.

 

  (a) General Rule for Transaction. In the event of a Transaction, other than a
dissolution, liquidation, or corporate reorganization of the Company, if you
have not elected to defer receipt of your shares, then 100% of the then unvested
Restricted Stock Units awarded hereby will vest and the related shares of Common
Stock (or the per share consideration received by a majority of the holders of
such Common Stock in such Transaction) will be delivered to you on the date upon
which such Transaction is consummated.

 

  (b) Transaction Following Share Deferral. In the event of a Transaction, other
than a dissolution, liquidation, or corporate reorganization of the Company, if
you have elected to defer receipt of your shares such that this Award is subject
to Code Section 409A, then 100% of the then unvested Restricted Stock Units
awarded hereby will vest on the date upon which such Transaction is consummated.

If such Transaction qualifies as a change in the ownership or effective control
of the Company, or a change in the ownership of a substantial portion of the
assets of the Company, under Code Section 409A, then the related shares of
Common Stock (or the per share consideration received by a majority of the
holders of such Common Stock in such Transaction) will be delivered to you on
the date upon which such Transaction is consummated, except that in the unlikely
event you are a “specified employee” within the meaning of Code Section 409A at
the time of such Transaction, delivery of the related shares of Common Stock (or
the consideration shareholders generally received for such Common Stock) will be
delayed to the date that is six (6) months and one (1) day following the date
upon which your service terminates to the extent necessary to avoid the
imposition of taxation under Code Section 409A.

If such Transaction does not qualify as a change in the ownership or effective
control of the Company, or a change in the ownership of a substantial portion of
the assets of the Company, under Code Section 409A, then the related shares of
Common Stock (or the per share consideration received by a majority of the
holders of such Common Stock in such Transaction) will be delivered to you on
the same dates specified in your deferral election subject to Section 3(c)
above. Please note this Section4(b) is applicable only to U.S. taxpayers.

 

5. Dividend Equivalents. During the period beginning on the Grant Date as
indicated above and ending on the date that the Restricted Stock Unit is settled
or terminates, whichever occurs first, you will receive cash payments based on
and payable at approximately the same time as the cash dividends (but not later
than 15 days thereafter). Notwithstanding the foregoing, if you have elected to
defer receipt of your shares, such cash payments shall instead be paid to you at
the same time as the underlying shares are payable to you in accordance the
terms hereof and your deferral election.

 

6. Deferral. If permitted by the Administrator, the issuance of the Common Stock
issuable with respect to this Award may be deferred upon such terms and
conditions as determined by the Administrator, subject to the Administrator’s
determination that any such right of deferral or any term thereof complies with
applicable laws or regulations in effect from time to time. If you are located
outside the U.S., you will not be permitted to elect to defer the settlement of
your Restricted Stock Units.

 

7. Nontransferable. You may not sell, assign, pledge, encumber or otherwise
transfer any interest in the Restricted Stock Units or the right to receive
dividend equivalents thereon.

 

-2-



--------------------------------------------------------------------------------

8. Other Restrictions. The issuance of Common Stock under this Award is subject
to compliance by the Company and you with all applicable legal requirements
applicable thereto and with all applicable regulations of any stock exchange on
which the Common Stock may be listed at the time of issuance. The Company may
delay the issuance of shares of Common Stock under this Award to ensure at the
time of issuance there is a registration statement for the shares in effect
under the Securities Act of 1933.

 

9. Additional Provisions. This Award is subject to the provisions of the Plan.
Capitalized terms not defined in this Award are used as defined in the Plan. If
the Plan and this Award are inconsistent, the provisions of the Plan will
govern, except as specifically provided herein. Interpretations of the Plan and
this Award by the Committee are binding on you and the Company.

 

10. No Employment Agreement. Neither the award to you of the Restricted Stock
Units nor the delivery to you of this Award or any other document relating to
the Restricted Stock Units will confer on you the right to continued employment
or service or be interpreted as forming an employment or service contract with
the Company or any Subsidiary.

 

11. Tax Withholding. You acknowledge that, regardless of any action taken by the
Company, the ultimate liability for any or all income tax, social insurance
contributions, payroll tax or other tax-related items related to your
participation in the Plan and legally applicable to you (“Tax-Related Items”) is
and remains your responsibility and may exceed the amount, if any, withheld by
the Company. You further acknowledge that the Company (1) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award and (2) does not commit to structure
the terms of the grant or any aspect of the Award to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result. Further,
if you are subject to Tax-Related Items in more than one jurisdiction between
the Grant Date and the date of any relevant taxable or tax withholding event, as
applicable, you acknowledge that the Company and/or one of its foreign
Subsidiaries or Affiliates may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

As a condition of this Award, you agree to pay or make adequate arrangements
satisfactory to the Company to satisfy all withholding obligations, if any, of
the Company by the applicable due date.

If the Company determines to withhold taxes, you agree that the Company may
satisfy such withholding by any or a combination of the following methods:
(i) by requiring you to pay such amount in cash or check; (ii) by deducting such
amount out of any other compensation otherwise payable to you; (iii) by the
Company withholding a number of shares issuable in respect of the Award having a
fair market value equal to the amount of Tax-Related Items that the Company
determines it is required to withhold; and/or (iv) arranging for the Company’s
designated broker (if any, or any broker acceptable to the Company) to sell
shares having a fair market value equal to the amount of Tax-Related Items that
the Company determines it is required to withhold (and, in the case of using the
Company’s designated broker, you authorize such sale by accepting the terms of
this Award). If the obligation for Tax-Related Items is satisfied by withholding
in shares, for tax purposes, you are deemed to have been issued the full number
of shares subject to the vested Award, notwithstanding that a number of the
shares are held back solely for the purpose of paying the Tax-Related Items.

If the Tax-Related Items are not satisfied for any reason or if you otherwise
fail to comply with your obligations in connection with the Tax-Related Items as
described in this section, the Company may refuse to deliver the shares pursuant
to this Award.

 

12. Data Protection (Applicable Only If You Are Located Outside the U.S.) You
hereby explicitly and unambiguously consent to the collection, use and transfer,
in electronic or other form, of your personal data as described in this document
by and among the Company and its Subsidiaries for the exclusive purpose of
implementing, administering and managing your participation in the Plan.

You understand that the Company and its Subsidiaries hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance

 

-3-



--------------------------------------------------------------------------------

number or other identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of all awards or
any other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in your favor, for the purpose of implementing,
administering and managing the Plan (“Data”). You understand that Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan, that these recipients may be located in your country
or elsewhere, including outside the European Economic Area, and that the
recipient’s country may have different data privacy laws and protections than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom you may elect to deposit any shares of stock
pursuant to this Award. You understand that Data will be held only as long as is
necessary to implement, administer and manage your participation in the Plan,
including any deferral election thereunder. You understand that you may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing your local
human resources representative. Further, you understand that you are providing
the consents herein on a purely voluntary basis. If you do not consent, or if
you later seek to revoke your consent, your employment status (if any) or
service and career with the Company or your employer will not be adversely
affected; the only adverse consequence of refusing or withdrawing your consent
is that the Company would not be able to grant you Restricted Stock Units or
other equity awards or administer or maintain such awards. Therefore, you
understand that refusing or withdrawing your consent may affect your ability to
participate in the Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
your local human resources representative.

 

13. Governing Law and Venue. The Award and the provisions of this Agreement are
governed by, and subject to, the laws of the State of California without regard
to the conflict of law provisions, as provided in the Plan. Further, for
purposes of any action, lawsuit or other proceedings brought to enforce this
Agreement, relating to it, or arising from it, the parties hereby submit to and
consent to the sole and exclusive jurisdiction of the courts of San Francisco
County, California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.

 

14. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

 

15. Severability and Waiver. The provisions of this Agreement are severable and
if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable. Further, you acknowledge that a waiver by the
Company of breach of any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by you or any other Plan participant.

 

16. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the Award and on any
shares of Common Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 

17. No Advice. The Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding your participation in
the Plan or your acquisition or sale of Common Shares. You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.

 

-4-



--------------------------------------------------------------------------------

18. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of its Stock Plan
Administrator, at 3250 Van Ness Avenue, San Francisco, CA 94109 USA, or at such
other address as the Company may hereafter designate in writing.

[INSERT SIGNATURE LINE FOR PEOPLE OUTSIDE OF U.S.]

Revised for grants on or after April 22, 2014

 

-5-